Citation Nr: 0617496	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether the appellant may be recognized as the common law 
wife of the veteran for the purpose of receiving VA death 
benefits.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in April 1978, served on active duty 
from January 1944 to June 1945.  The appellant in this case 
claims to be the veteran's surviving spouse for the purpose 
of receiving VA death benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 Administrative Decision by the 
RO.  



FINDINGS OF FACT

1.  The veteran and the appellant are shown to have divorced 
in December 1976 and to have lived separate and apart from 
that time until his death in April 1978.  

2.  The veteran and the appellant are not shown to have 
produced any children from their union.  

3.  Following their divorce, the veteran and the appellant 
are not shown to have manifested a mutual agreement to enter 
into a relationship as husband and wife.  



CONCLUSION OF LAW

The appellant cannot be recognized as the common law wife of 
the veteran.  38 U.S.C.A. §§ 103, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.1(j), 3.50, 3.205 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim for VA 
death benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In August 2002, the RO received the appellant's claim for VA 
death benefits (VA 21-534).  She reported that, though she 
and the veteran were divorced, they were living together, in 
a common-law arrangement at the time of his death.  

In a letter, dated in August 2003, the RO set forth the 
criteria for VA death benefits, both dependency and indemnity 
compensation (DIC) and death pension.  

The RO notified the appellant of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate her claims; (2) the information and evidence 
that VA would seek to provide, such as records held by 
Federal agencies; (3) the information and evidence that the 
appellant needed to provide, such as employment records and 
records of the veteran's treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the appellant's possession that 
pertained to her claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
evidence necessary to support her claim that wasn't in the 
possession of the Federal government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Moreover, the Statement of the Case (SOC) notified the 
appellant and her representative of the evidence needed to 
establish the benefits sought.  Indeed, the SOC set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC also notified the appellant and her representative of 
the evidence which had been obtained in support of her 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

As noted, the appellant was notified of the type of 
information and evidence necessary to substantiate her claim; 
however, she was not notified of the type of evidence 
necessary to establish the degree of disability or effective 
dates.  

Despite the inadequate notice provided to the appellant on 
the degree of disability and effective date elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the appellant's claim; and therefore, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support her claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue on 
appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with her claims for VA death benefits.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board may proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

The appellant seeks VA death benefits based on the veteran's 
death.  She asserts that she and the veteran had a common law 
marriage at the time of his death and that she should be 
recognized as his surviving spouse.  

Generally, when the veteran dies from a service-connected 
disability, VA will pay DIC to the surviving spouse.  
38 U.S.C.A. § 1310.  

Even if the cause of the veteran's death is not service-
connected, the surviving spouse of a veteran may receive 
pension due to the veteran's non-service-connected death.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  

The term 'surviving spouse' means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  

'Marriage' means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j)  

A careful review of the record discloses that, in October 
1945, the appellant and the veteran were married in South 
Carolina.  It also shows that they did not have any children 
and were divorced in December 1976.  

The appellant contends that, even though they were divorced, 
she and the appellant continued to live together as husband 
and wife and had a common law marriage at the time of his 
death.  The statements from two lifelong friends of the 
appellant have been submitted to support this assertion.  
They indicate that the couple had a happy life until death.  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage, 
including the periods of cohabitation, places of residences, 
whether the parties held themselves out as husband and wife 
and whether they were generally accepted as such in the 
communities in which they lived.  Id.  

While the state of South Carolina recognizes common law 
marriages, they are predicated on a present intent to enter 
into a marriage contract.  "It is essential to a common law 
marriage that there shall be a mutual agreement between the 
parties to assume toward each other the relation of husband 
and wife." Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 
647, 651 (1960).  

The intent in marriage is usually evidenced by a public and 
unequivocal declaration of the parties, but that is not 
necessary; the intent may exist though never public and 
formally declared; nevertheless the intent must exist. . . . 
It is true that when the intent has not been formally and 
publicly declared, . . . it may yet rest in circumstances.  
Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978) 
(quoting Tedder v. Tedder, 108 S.C. 271, 276, 94 S.E. 19, 20 
(1917)). 

Two lines of South Carolina common law marriage cases have 
emerged over the years.  Barker, 330 S.C. at 367, 499 S.E.2d 
at 506.  The first provides that a common law marriage may be 
proved by a preponderance of the evidence.  Kirby, 270 S.C. 
at 140, 241 S.E.2d at 416; Ex parte Blizzard, 185 S.C. 131, 
133, 193 S.E. 633, 634 (1937).  

The second line is based on "a strong presumption in favor of 
marriage by cohabitation, apparently matrimonial, coupled 
with social acceptance over a long period of time." Barker, 
330 S.C. at 367, 499 S.E.2d at 506.  

Although the submitted statements report that the veteran and 
the appellant had a happy life until death, such reports are 
contradicted by other evidence including her own statements 
recorded before his death.  

In 1967, the appellant reported that she had helped the 
veteran when he could not help himself, but that he would not 
do the same for her.  Indeed, she noted that he was giving 
his VA check to another woman.  

In papers filed in connection with the divorce proceeding, 
the appellant also asserted that the veteran had had an 
adulterous relationship with another woman.  

The statements from the veteran in 1967 also serve to 
establish that he and the appellant did not have the 
requisite intent to support the finding of a common law 
marriage.  He indicated that he had taken more than any other 
man would take and stated that the appellant had thrown him 
out.  

Such statements written prior to the divorce by the parties 
who knew the marriage the best, serve to call into question 
these more recent statements.  

In April 1978, the appellant stated that she had loved the 
veteran and had not agreed to the divorce.  Although she 
reported seeing him everyday after the divorce, they are not 
shown to have shared the same residence.  

Indeed, not only does the divorce decree state that the 
veteran and the appellant had lived separate and apart since 
1967, the correspondence from 1967 until the veteran's death 
listed different return addresses for each.  

Moreover, the Board notes that the individual who informed 
the authorities of the veteran's death was a woman other than 
the appellant.  Significantly, her address was listed as that 
of the veteran's.  

Finally, in her April 1978 statement, the appellant 
acknowledged that she and the veteran did not live under the 
same roof.  

Thus, the preponderance of the evidence shows that, for the 
time between the divorce and his death, there was no showing 
that the veteran and the appellant intended to cohabitate or 
otherwise to again enter into a relationship as husband and 
wife.  

As such, at the time of the veteran's death, the appellant 
and the veteran cannot be found to be married under common 
law or otherwise.  Accordingly, the appellant cannot be 
considered to have been the surviving spouse of the veteran 
and eligible for VA death benefits on that basis.  



ORDER

The appellant cannot be recognized as the common law wife of 
the veteran for the purpose of receiving VA death benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


